Citation Nr: 1301204	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  10-37 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to revision of an August 2006 RO rating decision on the grounds that it contained clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1984 to September 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA), which determined that there was no CUE in an August 2006 rating decision which denied reopening a claim for service connection for Leber's optic neuropathy.  


FINDINGS OF FACT

1.  In an August 2006 decision, the RO denied reopening a claim for service connection for Leber's optic neuropathy, and the Veteran appealed that decision.  

2.  In an August 2009 decision, the Board denied reopening a claim for service connection for Leber's optic neuropathy.  

3.  The August 2006 RO decision which the Veteran seeks to revise on the basis of CUE was subsumed by the August 2009 Board decision.


CONCLUSION OF LAW

The Board has no authority to consider whether there was CUE in an August 2006 RO rating decision which was appealed, and was subsumed by an August 2009 Board decision.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105, 20.1104 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an August 1986 rating decision, the RO denied service connection for Leber's optic neuropathy.  In a letter dated in September 1986, the RO informed the Veteran of the denial of his claim, and of his appellate rights.  The Veteran did not initiate a timely appeal with respect to the decision, and it became final. See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200 (2012).

In August 2004, the Veteran submitted a claim to reopen service connection for Leber's optic neuropathy.  In a November 2004 rating decision, the RO denied reopening service connection for Leber's optic neuropathy.  In a letter dated in November 2004, the RO informed the Veteran of the denial of his claim, and of his appellate rights.  The Veteran did not initiate a timely appeal with respect to the decision, and it became final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

In June 2006, the Veteran submitted a claim to reopen service connection for Leber's optic neuropathy.  In an August 2006 rating decision, the RO denied reopening service connection for Leber's optic neuropathy.  The Veteran perfected an appeal of the August 2006 rating decision.  In an August 2009 decision, the Board denied reopening service connection for Leber's optic neuropathy.  

The Veteran is currently not service connected for this problem. 

In a March 2007 letter, the Veteran asserted that VA had committed CUE in adjudicating his Leber's optic neuropathy claim.  The Veteran appears to have raised a claim for whether there was CUE in a February 2007 Statement of the Case.  The Board has accepted the Veteran's March 2007 letter as a claim for CUE in the underlying August 2006 RO decision.

The Veteran's claim seeking revision of the August 2006 rating decision on the basis of CUE lacks legal merit because the Veteran appealed the August 2006 rating decision, and that decision did not become final until the Board issued an 
August 2009 Board decision.  

CUE motions as to RO decisions are permitted by 38 U.S.C. § 5109A.  An RO decision that is appealed to the Board is not final, but, rather, is considered to have been subsumed by the Board decision, which is the final decision.  No claim of clear and unmistakable error is authorized by of law except as to an RO decision which is final and binding.  38 C.F.R. §§ 3.105(a), 20.1104 (2012); see Duran v. Brown, 7 Vet. App. 216 (1994).  

In a case where an RO decision has been subsumed by a subsequent Board decision, the claimant "may not challenge the original RO determination as containing [CUE], but must proceed before the Board and urge that there was [CUE] in the Board decision that subsumed the unappealed RO determination."  Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000); Manning v. Principi, 16 Vet. App. 534, 540 (2002).  

In Brown, the United States Court of Appeals for the Federal Circuit stated, "The rationale for that rule is that it is improper for a lower tribunal (the RO) to review the decision of a higher tribunal (the Board)."  203 F.3d at 1381.  

The Board has no legal authority to revise a rating decision which did not become final except as subsumed in a Board decision.  38 U.S.C.A. § 5109A.  In the absence of legal authority to review such a claim, the Board has no jurisdiction to revise an August 2006 RO decision which was appealed and subsumed into a Board decision which is not the subject of a claim of CUE.

The Board has read through all of the statements of the Veteran and his representative, and the communications issued by the RO.  In none of them does the Veteran allege clear and unmistakable error in the August 2009 Board decision.  If the Veteran would like file a motion claiming clear and unmistakable error in the August 2009 Board decision, he would need to submit such motion directly to the Board.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400-1404 (2012).  

The Veteran is advised that a motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the pleading requirements, and must be dismissed.  Id.
 
It is important for the Veteran to understand that CUE is defined as a very specific and rare kind of error of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. 
§ 20.1403(a).  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Id.

Although a Veteran's pleadings are to be read sympathetically, a motion for revision based on CUE requires a degree of specificity sufficient to enable the reviewer to understand the assertion of error being made and also how any such error might have changed the outcome of the decision being collaterally attacked.  See Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (even sympathetic reading does not require VA to "supply a theory that is absent" or to "imagine ways in which the original decision might be defective"); see also Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002) (each theory of CUE must be adjudicated as a separate and distinct request so that the preclusive effect of res judicata bars refiling only as to that particular assertion of CUE).

Accordingly, the Board is not required to read the Veteran's specific allegation of CUE in the August 2006 RO decision as an allegation of CUE in the August 2009 Board decision.  In fact, it could be prejudicial to the Veteran for the Board to infer such a claim and to proceed with such a claim at this time, as the Veteran is limited to one request for revision alleging CUE in a Board decision.  The Board notes that the Federal Circuit has recently held that 38 C.F.R. § 20.1409(c) does not allow multiple CUE challenges to a Board decision based on different CUE theories.  Hillyard v. Shinseki, 2012 WL 3538277, No. 2011-7157 (Fed. Cir. Aug. 17, 2012).  Therefore, the Board should not infer a claim that the Veteran may not intend to raise.  In any event, there is no prejudice to the Veteran in dismissal of the claim for CUE at this time, since the effective date of a revision of a decision, if CUE is found, is not dependant on the date the claim for CUE is received.  

The August 2006 rating decision did not become final, except as subsumed in the August 2009 Board decision.  The Board has no legal authority to review the RO decision, and, therefore, has no jurisdiction to adjudicate this request for review of the subsumed decision.  The appeal to review the August 2006 RO decision on the basis of CUE is must be dismissed as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, as opposed to the facts, is dispositive of the claim, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).  The Veteran's best chance at success in this case may be to submit new and material evidence to reopen the previously denied claim rather than to raised CUE claims, which is a much higher standard. 

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) identifies and describes duties on the part of VA to advise a claimant of the evidence needed to substantiate a claim, and to help a claimant obtain that evidence.  38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 5107.  However, the provisions of the VCAA do not apply to CUE claims.  Livesay v. Principi, 15 Vet. App. 165, 178.  

Moreover, it has been held not to apply to claims that turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227 (2000).  Similarly, since the law, and not the evidence, is dispositive in this case, discussion of duties under the VCAA is not required.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

The claim for revision of an August 2006 RO decision on the basis of CUE is dismissed.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


